DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 01/18/2022, with respect to the title have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 9, filed 01/18/2022, with respect to claims 10-11, 13-17, and 19-22 have been fully considered and are persuasive.  The interpretation under 35 U.S.C. 112(f) of claims 10-11, 13-17, and 19-22 has been withdrawn. 
Applicant’s arguments, see page 10, filed 01/18/2022, with respect to claims 16-17 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 16-17 has been withdrawn. 
Applicant’s arguments, see page 10, filed 01/18/2022, with respect to claim 17 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 17 has been withdrawn. 
Applicant's arguments, see pages 11-12, filed 01/18/2022, with respect to the amended independent claims 10 and 15-17 have been fully considered but they are not persuasive.
Regarding amended independent claim 10, the applicant argues that “Without acquiescing to the Examiner's position, amended independent claim 10 recites, in part, "a receiver that receives, by higher signaling, information on resource positions for HARQ-ACK, a first channel state information (CSI) part, and a second CSI part" and "a processor that determines the resource positions based on the information ..." Applicant respectfully asserts that Park fails to disclose at least the above-referenced limitations of amended independent claim 10 ... Further, while Park describes that a number of resource elements are calculated based on the beta offset, Park is silent with respect to the resource positions being determined based on the beta offset. See Park, paragraph [1108]. Park at most describes calculating the number of resource elements based on the beta offset. Id. Therefore, Park fails to disclose at least the above-referenced limitations of amended independent claim 10” in pages 11-12.
In response to the applicant’s argument, examiner respectfully disagrees with the argument above. Park describes that the number and positions of REs are calculated based on the payload size (X bits), which is transmitted from the eNB to the UE through DCI and/or a higher layer signal (see Park, paragraphs [0859]-[0869], Provisional, pages 85-86).
In view of the above response, because Park discloses each and every limitation as arranged in amended independent claim 10, amended independent claim 10 is anticipated by Park. Amended independent claims 15-17 recite substantially similar limitations as those of amended independent claim 10, and are anticipated by Park for at least the same reasons. Claims 11-14 and 18-22 are also anticipated by Park, at least, by virtue of their dependency.

Specification
The specification amendment submitted on 01/18/2022 which amended the title has been accepted.

Claim Objections
Claims 10-14 and 16-22 are objected to because of the following informalities:    
Claim 10 recites “higher signaling” in line 2. For clarity, it is suggested to replace with “higher layer signaling”.
Claim 16 recites “higher signaling” in line 6. For clarity, it is suggested to replace with “higher layer signaling”.
Claim 17 recites “higher signaling” in line 3 and line 18. For clarity, it is suggested to replace with “higher layer signaling”.
Claim 17 recites “resource positions” in line 19. For clarity, it is suggested to replace with “the resource positions”.
Claims 11-14, 18-22 are also objected since they are depended on the objected claim 10 set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2019/0199477 A1, Provisional application No. 62/592312, hereinafter “Park”).

Regarding claim 10, Park discloses a terminal [see Fig. 52, Provisional, pages 2, 8; a UE] comprising: 
a receiver [see Fig. 52, Provisional, pages 2, 8; the UE comprising a receiver 20] that receives, by higher signaling, information on resource positions for HARQ-ACK, a first channel state information (CSI) part, and a second CSI part [see para. 862-867, Provisional, page 85; UE receives, by higher layer signal, payload size (X bits) for HARQ-ACK, CSI part 1, and CSI part 2];
a processor [see Fig. 52, Provisional, pages 2, 8; the UE comprising a processor 40] that determines the resource positions based on the information [see para. 864-867, Provisional, pages 85-86; determines the positions of REs based on the payload size (X bits)] and, when transmitting the HARQ-ACK, the first CSI part, and the second CSI part using an uplink shared channel, if a resource for the HARQ- ACK overlaps a resource for the second CSI part, controls to puncture the second CSI part [see Provisional, Method #R4 in pages 98-99; when transmitting HARQ-ACK, CSI part 1, and CSI part 2 using PUSCH, HARQ-ACK is transmitted by puncturing a UL-SCH region and/or a CSI region (e.g., CSI part 2) in the PUSCH; also see pages 26, 28-29, 30, 86; puncturing CSI when HARQ-ACK resource overlaps CSI resource]; and 
a transmitter [see Fig. 52, Provisional, pages 2, 8; the UE comprising a transmitter 10] that transmits the HARQ-ACK, the first CSI part, and the second CSI part using the uplink shared channel [see Provisional, Method #R4 in pages 98-99; transmits the HARQ-ACK, the CSI part 1, and CSI part 2 using the PUSCH].  

Regarding claim 11, Park discloses the terminal according to claim 10, wherein the processor [see Fig. 52; a processor 40] controls to multiplex the first CSI part in a resource other than the resource for the HARQ-ACK [see Provisional, page 99, RE mapping starting position; multiplex the CSI part 1 in a resource (starting at the RE next to the last RE allocated for CSI part 2) other than the resource for the HARQ-ACK (starting at the first RE in the UCI mapping order)].  

Regarding claims 12 and 18, Park discloses the terminal according to claim 10, wherein the HARQ-ACK is no more than 2 bits [see Provisional, page 66, 70, 74-76; HARQ-ACK is less than 2 bits].  

Regarding claims 13 and 19-20, Park discloses the terminal according to claim 10, wherein the processor [see Fig. 52; a processor 40] determines, based on higher layer signaling, at least one of an allocation resource of the HARQ-ACK, an allocation resource of the first CSI part, and an allocation resource of the second CSI part to multiplex in the uplink shared channel [see Provisional, page 102; when the UE transmits UCI (HARQ-ACK, CSI part 1, CSI part 2) on the PUSCH, the eNB configures, for the UE, a (maximum) coding rate (in each type of UCI) through higher layer signal].  

Regarding claims 14 and 21-22, Park discloses the terminal according to claim 10, wherein the processor [see Fig. 52; a processor 40] determines, based on downlink control information indicating transmission of the uplink shared channel, at least one of an allocation resource of the HARQ-ACK, an allocation resource of the first CSI part, and an allocation resource of the second CSI part to multiplex in the uplink shared channel [see Provisional, page 102; when the UE transmits UCI (HARQ-ACK, CSI part 1, CSI part 2) on the PUSCH, the eNB configures, for the UE, a (maximum) coding rate (in each type of UCI) through DCI].  

Regarding claim 15, Park discloses a radio communication method for a terminal [see Provisional pages 2, 8, 98, method #R4; a method of performing UCI transmission on the PUSCH for a UE] comprising: 
receiving, by higher layer signaling, information on resource positions for HARQ-ACK, a first channel state information (CSI) part, and a second CSI part [see para. 862-867, Provisional, page 85; UE receives, by higher layer signal, payload size (X bits) for HARQ-ACK, CSI part 1, and CSI part 2]; 
determining the resource positions based on the information [see para. 864-867, Provisional, pages 85-86; determining the positions of REs based on the payload size (X bits)];
when transmitting the HARQ-ACK, the first CSI part, and the second CSI part using an uplink shared channel, if a resource for the HARQ-ACK overlaps a resource for the second CSI part, puncturing the second CSI part [see Provisional, Method #R4 in pages 98-99; when transmitting HARQ-ACK, CSI part 1, and CSI part 2 using PUSCH, HARQ-ACK is transmitted by puncturing a UL-SCH region and/or a CSI region (e.g., CSI part 2) in the PUSCH; also see pages 26, 30; puncturing CSI when HARQ-ACK resource overlaps CSI resource]; and 
transmitting the HARQ-ACK, the first CSI part, and the second CSI part using the uplink shared channel [see Provisional, Method #R4 in pages 98-99; transmitting the HARQ-ACK, the CSI part 1, and CSI part 2 using the PUSCH].  

Regarding claim 16, Park discloses a base station [see Fig. 52, Provisional, pages 2, 8; a base station] comprising: 
a transmitter [see Fig. 52, Provisional, pages 2, 8; the base station comprising a transmitter 110] that transmits, by higher signaling, information on resource positions for HARQ-ACK, a first channel state information (CSI) part, and a second CSI part [see para. 862-867, Provisional, page 85; transmits, by higher layer signal, payload size (X bits) for HARQ-ACK, CSI part 1, and CSI part 2]; and
a receiver [see Fig. 52, Provisional, pages 2, 8; the base station comprising a receiver 120] that receives, from the terminal, the HARQ-ACK, the first CSI part, and the second CSI part transmitted using an uplink shared channel [see Provisional, Method #R4 in pages 98-99; receives the HARQ-ACK, the CSI part 1, and CSI part 2 transmitted using the PUSCH],
wherein the resource positions are determined based on the information [see para. 864-867, Provisional, pages 85-86; the positions of REs are determined based on the payload size (X bits)], and when the HARQ-ACK, the first CSI part, and the second CSI part are transmitted by the terminal using the uplink shared channel, if a resource for the HARQ-ACK overlaps a resource for the second CSI part, the second CSI part is punctured by the terminal [see Provisional, Method #R4 in pages 98-99; when HARQ-ACK, CSI part 1, and CSI part 2 are transmitted using PUSCH, HARQ-ACK is transmitted by puncturing a UL-SCH region and/or a CSI region (e.g., CSI part 2) in the PUSCH; see pages 26, 30; puncturing CSI when HARQ-ACK resource overlaps CSI resource].

Regarding claim 17, Park discloses a system comprising a terminal and a base station [see Fig. 52, Provisional, pages 2, 8; a wireless communication system including a base station and a user equipment], wherein 
the terminal [see Fig. 52, Provisional, pages 2, 8; the UE] comprises: 
a receiver of the terminal [see Fig. 52, Provisional, pages 2, 8; the UE comprising a receiver 20] that receives, by higher signaling, information on resource positions for HARQ-ACK, a first channel state information (CSI) part, and a second CSI part [see para. 862-867, Provisional, page 85; UE receives, by higher layer signal, payload size (X bits) for HARQ-ACK, CSI part 1, and CSI part 2];
a processor [see Fig. 52, Provisional, pages 2, 8; the UE comprising a processor 40] that determines the resource positions based on the information [see para. 864-867, Provisional, pages 85-86; determines the positions of REs based on the payload size (X bits)] and, when transmitting the HARQ-ACK, the first CSI part, and the second CSI part using an uplink shared channel, if a resource for the HARQ-ACK overlaps a resource for the second CSI part, controls to puncture the second CSI part [see Provisional, Method #R4 in pages 98-99; when transmitting HARQ-ACK, CSI part 1, and CSI part 2 using PUSCH, HARQ-ACK is transmitted by puncturing a UL-SCH region and/or a CSI region (e.g., CSI part 2) in the PUSCH; also see pages 26, 28-29, 30, 86; puncturing CSI when HARQ-ACK resource overlaps CSI resource]; and 
a transmitter of the terminal [see Fig. 52, Provisional, pages 2, 8; the UE comprising a transmitter 10] that transmits the HARQ-ACK, the first CSI part, and the second CSI part using the uplink shared channel [see Provisional, Method #R4 in pages 98-99; transmits the HARQ-ACK, the CSI part 1, and CSI part 2 using the PUSCH], and 
the base station [see Fig. 52, Provisional, pages 2, 8; a base station] comprises: 
a transmitter of the base station [see Fig. 52, Provisional, pages 2, 8; the base station comprising a transmitter 110] that transmits, by higher signaling, the information on resource positions for the HARQ-ACK, the first CSI part, and the second CSI part [see para. 862-867, Provisional, page 85; transmits, by higher layer signal, payload size (X bits) for HARQ-ACK, CSI part 1, and CSI part 2]; and
a receiver of the base station [see Fig. 52, Provisional, pages 2, 8; the base station comprising a receiver 120] that receives, from the terminal, the HARQ-ACK, the first CSI part, and the second CSI part transmitted using the uplink shared channel [see Provisional, Method #R4 in pages 98-99; receives the HARQ-ACK, the CSI part 1, and CSI part 2 transmitted using the PUSCH].  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469